 

Exhibit 10.8

[g20170411201855151852.jpg]

1880 Embarcadero Road

Palo Alto, CA 94303

Phone: 650.566.6600

Fax: 650.325.7197

www.ooma.com

August 31, 2016

Jim Gustke

33 Piedmont Court

Piedmont, CA 94611

Dear Jim,

I am pleased to confirm the following benefits in connection with your
employment by Ooma, Inc.  (the “Company” or “Ooma”).

In the event a Change of Control occurs (as defined in the Company’s 2015 Equity
Incentive Plan (the “Plan”)) and within 3 months prior to or 12 months following
such Change of Control, either, (i) the Company (or any parent, subsidiary or
successor of the Company) terminates your employment without Cause, or (ii) you
terminate your employment with the Company (or any parent, subsidiary or
successor of the Company) for Good Reason, then you shall vest in 100% of any
then outstanding and unvested Equity Awards.  The Equity Awards will otherwise
remain subject to the terms and conditions of the applicable Equity Award
agreement.  Notwithstanding anything stated herein or elsewhere to the contrary,
if the successor to the Company or any affiliate of such successor does not
agree to assume, substitute or otherwise continue any then outstanding Equity
Awards at the time of a Change in Control, then 100% of the then-unvested shares
subject to the Equity Awards shall fully vest and, if applicable, become
exercisable, as of immediately prior to, and contingent upon, the consummation
of such Change in Control, regardless of whether your employment with the
Company (or any parent, subsidiary or successor of the Company) continues or
terminates for any reason.

The acceleration benefit described above is subject to you signing and not
revoking a general release of all claims in a form provided by the Company, and
such release becoming effective and irrevocable no later than the sixtieth
(60th) day following your termination (such deadline, the “Release
Deadline”).  No benefits will be provided pursuant to this letter agreement
until the release becomes effective and irrevocable.  

If the Company terminates your employment as a result of your Disability where
you are no longer willing or able to continuing performing services for the
Company, or your employment terminates due to your death, then you (or your
estate) will not be entitled to receive the acceleration benefits described in
this letter agreement.

Capitalized terms used in this letter agreement but not otherwise defined have
the meaning given them in the Plan.  For the purposes of this letter agreement:

“Cause” means you are terminated by the Company for any of the following
reasons: (i) willful failure substantially to perform you duties and
responsibilities to the Company or deliberate violation of a Company policy;
(ii) commission of any act of fraud, embezzlement, dishonesty or any other
willful misconduct that has caused or is reasonably expected to result in
material injury to the Company; (iii) unauthorized use or disclosure

 

--------------------------------------------------------------------------------

 

of any proprietary information or trade secrets of the Company or any other
party to whom you owe an obligation of nondisclosure as a result of your
relationship with the Company; or (iv) your willful breach of any of your
obligations under any written agreement or covenant with the Company.  The
determination as to whether you are being terminated for Cause shall be made in
good faith by the Company and shall be final and binding on you.  The foregoing
definition does not in any way limit the Company’s ability to terminate your
employment or consulting relationship at any time, and the term “Company” will
be interpreted to include any subsidiary, parent or affiliate, as appropriate.

“Equity Award” means each then outstanding award relating to the Company’s
common stock (whether stock options, stock appreciation rights, shares of
restricted stock, restricted stock units, performance shares, performance units
or other similar awards).

“Good Reason” means your resignation due to the occurrence of any of the
following conditions which occurs without your written consent, provided that
the requirements regarding advance notice and an opportunity to cure set forth
below are satisfied:

 

(i)

A material adverse change to your authority, duties or responsibilities, taken
as a whole, relative to your authority, duties or responsibilities, taken as a
whole, in effect immediately prior to such change;

 

(ii)

A 10% or more reduction in your then-current base salary or a 10% or more
reduction in your base compensation (including base salary and bonus); or

 

(iii)

The Company conditions your continued service with the Company on the relocation
of your principal work location to a location that is more than twenty-five (25)
miles from Palo Alto, California (or your then current principal work location)
and such relocation results in an increase in your one-way commuting distance
from your home by twenty-five (25) miles or more.

In order for you to resign for Good Reason, you must provide written notice to
the Company of the existence of the Good Reason condition within ninety (90)
days of the initial existence of such Good Reason condition.  Upon receipt of
such notice, the Company will have thirty (30) days during which it may remedy
the Good Reason condition and not be required to provide the benefits described
herein as a result of such proposed resignation.  If the Good Reason condition
is not remedied within such thirty (30) day cure period, you may resign based on
the Good Reason condition specified in the notice effective no later than ninety
(90) days following the expiration of the thirty (30) day cure period.

To the extent the terms set forth herein differ from the terms set forth in any
offer letter, employment agreement, stock option agreement or any other
agreement, written or oral, that you previously entered into  with the Company,
or that you enter into with the Company after the date of this letter agreement
(each, an “Agreement”), the terms of such Agreement are hereby superseded unless
specifically provided otherwise in a written agreement entered into by and
between you and the Company (with respect to Agreements entered into after the
date of this letter agreement, specific reference must be made to this letter
agreement in order to supersede the terms set forth herein).  All other terms of
each Agreement shall remain in full force and effect.

Except as expressly set forth herein, the foregoing sets forth the entire
agreement and understanding of the parties relating to the subject matter herein
and merges all prior discussions between them.  Nothing in this letter in
intended to change the “at will” nature of your current employment relationship
with Ooma.  This means that you are free to resign at any time with or without
cause or prior notice.  Similarly, the Company is free to terminate our
employment relationship with you at any time, with or without cause or prior
notice.  Although your job duties, title, compensation and benefits, as well as
the Company's policies and procedures, may change from time-to-time, the
“at-will” nature of your employment may only be changed in a document signed by
you and the CEO of the Company.  In addition, your employment with the Company
is subject to the Company's general employment policies, many of which are
described in the Company's Employee Handbook.

 

--------------------------------------------------------------------------------

 

To indicate your acceptance of this letter, please sign and date this letter and
return one original copy to me.  This letter may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

Sincerely,

 

Agreed and Accepted:

 

 

 

/s/ Eric B. Stang

 

/s/ Jim Gustke

Eric Stang, CEO

 

Date:  9/27/2016

 

 